Citation Nr: 1803510	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  12-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected low back strain with myofascial pain prior to October 31, 2016.

2.  Entitlement to a rating in excess of 40 percent for service-connected low back strain with myofascial pain from October 31, 2016.

3.  Entitlement to an effective date earlier than March 8, 2011, for the assignment of a 20-percent rating for service-connected low back strain with myofascial pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In November 2014, the Board remanded these issues for further development. 

The Board acknowledges that the issues of entitlement to a rating in excess of 10 percent for cervical muscle strain and a compensable rating for traumatic arthritis of sternoclavicular joint of the left second rib; service connection for gastroesophageal reflux disease and for radiculopathy of the left lower extremity; an effective date earlier than March 8, 2011 for cervical muscle strain; and to a total rating based on individual employability due to service-connected disabilities (TDIU), have been perfected and certified to the Board.  However, the Board's review of the claims file reveals that in regards to these claims, the Veteran has requested a videoconference hearing.  In a September 2017 letter, the RO notified the Veteran that based on his request for a hearing, he has been placed on a waiting list to appear for a videoconference hearing.  To date, the Veteran's hearing on these issues has not been conducted.  Given such, the Board will not address these issues at this time, but they will be the subject of a subsequent decision, if otherwise in order.

In regards to the Veteran's increased rating claim for his for service-connected low back strain with myofascial pain, Note (1) of the General Rating Formula for Spine Injures also requires an evaluation of any associated objective neurologic abnormalities.  As the Veteran's claim for service connection for radiculopathy of the left lower extremity is one of the issues mentioned above in which the Veteran has requested a hearing, this issue will not be addressed in this decision.  However, all other associated objective neurologic abnormalities will be considered.  



FINDINGS OF FACT

1.  Prior to October 31, 2016, the Veteran's low back strain with myofascial pain has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.

2.  From October 31, 2016, the Veteran's low back strain with myofascial pain is manifested by forward flexion of the thoracolumbar spine at 30 degrees or less.

3.  From October 31, 2016 to July 27, 2017, the Veteran's radiculopathy of the right lower extremity has been manifested by, at most, "mild" incomplete paralysis.

4.  From July 28, 2017, the Veteran's radiculopathy of the right lower extremity has been manifested by, at most, "moderate" incomplete paralysis.

5.  The evidence is in equipoise as to whether an earlier effective date of October 7, 2010, for the award of a 20-percent rating for low back strain with myofascial pain is warranted.


CONCLUSIONS OF LAW

1.  Prior to October 31, 2016, the criteria for a rating in excess of 20 percent have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, DC 5237 (2017).

2.  From October 31, 2016, the criteria for a rating of 40 percent, but no higher, have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, DC 5237 (2017).

3.  From October 31, 2016 to July 27, 2017, the criteria for a disability rating of 10 percent for radiculopathy of the right lower extremity have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.124a, DC 8520.

4.  From July 28, 2017, the criteria for a disability rating of 20 percent for radiculopathy of the right lower extremity have been met.  38 U.S.C. § 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.124a, DC 8520.

5.  The criteria for an earlier effective date of October 7, 2010, for the award of a 20-percent rating for low back strain with myofascial pain have been met.  38 U.S.C. §§ 1155, 5110, 7105 (West 2012); 38 C.F.R. §§ 3.159, 3.400(o), 4.130, 4.59, DC 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Factual Background 
      
The Veteran was originally service connected for low back strain with myofascial pain (previously evaluated as sacroiliac injury with weakness), due to an in-service motor vehicle accident, effective from March 21, 1972, and assigned a 10 percent rating under DC 5294.  Subsequently, on March 8, 2011, which is the beginning of the rating period on appeal, the Veteran submitted a claim for entitlement to an increased rating for his low back strain with myofascial pain.  In a June 2011 rating decision, the RO increased the Veteran's evaluation under DC 5237 to 20 percent, effective March 8, 2011.  In a September 2017 rating decision, the RO increased the Veteran's evaluation to 40 percent, effective July 28, 2017.  The Veteran contends that his 20 percent rating should have an earlier effective date prior to March 8, 2011; and that his service-connected low back strain with myofascial pain warrants a higher rating than contemplated. 

The Veteran's Salt Lake City VA Medical Center (VAMC) treatment records reveal that in a March 12, 2010 Primary Care Physician Evaluation and Management (E&M) Note, the Veteran's lumbago was reported to be stable.  

In an August 26, 2010 Primary Care Note, the Veteran reported 40 years of chronic low back pain.  The examiner recommended a consult with an orthopedic spine clinician for consideration of epidural injection. 

An October 7, 2010 x-ray report of the lumbar spine reveals moderate to severe multilevel degenerative disc disease through the lumbar spine.  Flexion and extension maneuvers do not show any development of spondylolisthesis, although range of motion was noted as diminished. 

In a November 19, 2010 Orthopedic Surgery Consult, the Veteran reported a history of low back pain.  The examiner diagnosed the Veteran with chronic back pain, likely myofascial in nature and lumbar spinal stenosis with occasional left leg radicular symptoms.  The examiner noted that the Veteran ambulates with a steady gait.  The examiner also noted that the Veteran was somewhat slow to rise from a seated position.  Overall, clinical, sagittal, and coronal alignment was noted as adequate.  There was no range of motion testing performed.  The examiner did not recommend an epidural injection at that time.  See November 19, 2010 Salt Lake City VAMC treatment notes.

In a February 2011 buddy statement, the Veteran's spouse, J.L., stated that she and the Veteran have lived with the Veteran's back injury for 42 years and it had a bearing on their lives since the day of his in-service accident.  She also stated that the Veteran's back has steadily worsened over the years, and that he cannot work without strong medication and someone else doing the lifting.  

In a February 2011 buddy statement, the Veteran's son, M.L., stated that for as long as he could remember, the Veteran has had back problems.  The Veteran's son also stated that in 1999, he came back to help the Veteran by doing 90 percent of the lifting for the Veteran in relation to the Veteran's electrician business.  

In a February 2011 buddy statement, the Veteran's former co-worker, L.K, stated on multiple occasions during electrician work assignments, he would have to help the Veteran due to the Veteran's bad back pain. 

In a buddy statement received in March 2011, the Veteran's former co-worker, D.F., stated that during a job they were both working, he recalled a time when the Veteran could not bend his back due to his pain. 

In the Veteran's March 8, 2011 Statement in Support of Claim, the Veteran stated that he has been suffering with back pain for 42 years, which he describes as severe to debilitating.  The Veteran contends that his pain has intensified and his condition is worsening. 

In response to the Veteran's March 8, 2011 claim for increase, the Veteran was afforded a VA examination in May 2011.  At the time of the evaluation, the Veteran was 62 years old and reported constant low back pain.  The Veteran described the pain as "aching and sharp."  He also reported that he suffers from flare-ups, during which he experiences increased pain, decreased range of motion, but he is not sure by how much.  He reported that once a day he cannot move at all for about five minutes and that pain is excruciating.  He reported weakness, fatigue, and incoordination with flare-ups.  He also indicated that he has left-sided shooting pains down the lateral leg to the sole of his foot every day.  He will also have right-sided shooting pains to the knee.  He denied numbness and weakness in either leg.  No bowel or bladder symptoms.  

In terms of range of motion testing of the thoracolumbar spine, the VA examiner noted that the Veteran had tenderness over his bilateral SI joints and lumbar spine.  His flexion was to 60 degrees; extension was to 30 degrees; right and left lateral flexion, right and left rotational was to 20 degrees each.  The VA examiner also noted that the Veteran was only able to bend forward once and then he seemed to have an increase in his pain.  

The VA diagnosed the Veteran with low back strain with myofascial pain, as well as degenerative arthritis and spinal stenosis.  She noted radicular symptoms on the left leg without evidence of radiculopathy on the examination, thus no radiculopathy diagnosis was made.  

The VA examiner noted, except as noted in the examination, there was no change in active or passive range of motion during repeat motion testing and no additional losses of range of motion or loss of function of the involved joints or spine, due to pain, weakness, impaired endurance, fatigue, incoordination, flare-ups or loss of function.  

Ultimately, the VA examiner opined that the Veteran's degenerative arthritis was most likely related to his age-related changes and not secondary to his service-connected back disability.  However, the VA examiner noted that the current pain the Veteran reported is more likely than not related to his service-connected low back strain with myofascial pain.  See May 2011 General Medical Examination report. 

In a June 2011 addendum opinion, the May 2011 VA examiner further opined that the Veteran's decreased range of motion, as indicated on the May 2011 VA examination was at least as likely as not related to his service-connected low back strain with myofascial pain.

In a July 2012 Orthopedic Surgery Attending Note, the Veteran arrived to his appointment in a wheelchair.  He was only able to walk about 10 feet due to his bilateral leg and low back pain.  The Veteran reported that physical therapy was not helpful and made him feel worse.  See Salt Lake City VAMC treatment notes.

In a July 2012 Primary-Care Provider Patient note, the Veteran reported that the current pain management regiment of ibuprofen, hydrocodone, and tramadol provides him inadequate relief for his back pain.  See Salt Lake City VAMC treatment notes.

In an April 2016 Nursing Triage Note, the Veteran complained of severe low back pain and inability to walk.  Pain on range of motion was noted.  See VA Heartland VAMC treatment records.

In an April 22, 2016 Physician Emergency Department note, the Veteran complained of continued and worsening lower back pain that was progressing despite outpatient medications.  The physician noted the Veteran could walk but only hunched over.  See VA Heartland VAMC treatment records.

In an April 25, 2016 treatment note, the Veteran was seen for his chief complaint of low back pain and right leg pain.  The Veteran reported that he is unable to stand up straight anymore and he is in constant pain.  On physical examination, the neurosurgeon noted that the Veteran was able to stand, but remained a fairly flexed position of roughly 45 degrees.  See VA Heartland VAMC treatment records.

In an April 28, 2016 Physician Emergency Department note, the Veteran's lumbar MRI revealed that he has a multilevel lumbar spondylosis that results in severe L2-L3 and L3-L4 spinal canal stenosis.  Serpiginous appearance of the nerve roots superior to L2-L3 disc level.  The physician noted that the Veteran could walk, but only when hunched over.  Assessment was severe lumbar spinal stenosis.  See VA Heartland VAMC treatment records.

In an April 30, 2016 Physician Emergency Department note, it was noted that it was the Veteran's fifth visit in the Emergency Room in the last 11 days for similar back pain symptoms.  See VA Heartland VAMC treatment records.

In April through December 2016 treatment notes from Pain Management Associates, the Veteran was treated for his lower back pain.  The Veteran reported that his pain has been poorly controlled by his current pain medication.  The Veteran's pain regime also included lumbar epidural steroid injections in April, May, and December 2016.

In an October 31, 2016 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ), the VA examiner diagnosed the Veteran with lumbosacral strain and multilevel degenerative spondylosis lumbar with severe stenosis and bilateral lower extremity radiculopathy.

The VA examiner noted that the Veteran was unable to conduct the range of motion testing due to the constant pain in his low back.  The Veteran reported that even minimal movement makes his back pain worse.  The VA examiner noted that although the Veteran came in a wheelchair he was able to stand and get on and off of the examination table.  The VA examiner noted the Veteran did not have ankylosis of the spine or intervertebral disc syndrome (IVDS). 

The VA examiner noted that the Veteran has bilateral lower extremity radiculopathy, involving his sciatic nerve.  In terms of the Veteran's right lower extremity the severity of the radiculopathy of the side affected is mild.  

The VA examiner noted that the Veteran's examination supports a non-service chronic low back pain condition and not a low back strain with myofascial pain.  The VA examiner found this is because there was a lack of objective evidence to support an increase in the Veteran's service-connected low back strain with myofascial pain.  Thus, the VA examiner opined that it is more likely than not that the Veteran's current back condition is a new and separate condition that occurred post-service and unrelated to the Veteran's service-connected back condition.  In contrast to the May 2011 VA examiner, the October 2016 VA examiner further noted that the Veteran's limitations are more likely than not related to his non-serviced connection condition.  Also, the VA examiner noted that the Veteran bilateral lower radiculopathy is related to disc disease and not associated with a lumbar strain or myofascial pain.  Ultimately, the VA examiner opined that it is less likely than not that the veteran's radiculopathy is related to or aggravated by his service-connected back condition. 

The rationale behind the VA examiner's opinion was that there were years of silence regarding service-connected back disability, as the Veteran was discharged in 1970 and not seen until treated until 1986 for his back pain.  The VA examiner noted that low back strain is acute and transitory in nature.  The VA examiner also noted that the Veteran's employment as an electrician for 46 years is demanding. 

In an October 2016 letter from the Western Spine Institute, Dr. M.W. noted that the Veteran has a long history of lumbar spine difficulties.  Dr. M.W. noted that the significant changes of the lumbar spine with severe lumbar spinal stenosis, lumbar spondyloarthropathy, and lumbar degenerative disc disease and the associated and correlated symptoms physiologically and clinically with the associated anatomy, would result in a significant debilitating condition. 

In a February 2017 Implied Consent Document, the Veteran received a muscle trigger point injection in his mid-thoracic area due to his mid to lower back pain.

Based on conflicting medical evidence, between the Veteran's May 2011 VA examination report and the Veteran's October 2016 VA examination report, the Veteran was afforded another VA examination on July 28, 2017 to provide a clarifying opinion.  As previously stated, the May 2011 VA examiner attributed the Veteran's range of motion loss solely to the service-connected low back strain with myofascial pain.  The May 2011 VA examiner separated all other conditions due to the arthritis of the lumbar spine as an age and post-service occupational caused condition.  Whereas, the October 2016 VA examiner attributed the Veteran's current back pain to a separate and new disability, finding that the Veteran's service-connected low back strain with myofascial pain was acute and transient.  

In the July 2017 VA examination report, the VA examiner diagnosed the Veteran with degenerative arthritis of the spine and IVDS.  

The Veteran reported that flare-ups would occur twice a week, during which he cannot function.  The VA examiner noted that the examination was conducted during a flare-up.

In terms of range of motion testing, the VA examiner noted that forward flexion was 0 to 25 degrees; extension was 0 degrees; right and left lateral flexion was 0 degrees each; and right and left lateral rotation was 10 degrees each.  Evidence of pain with weight-bearing and objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine was noted.  The Veteran has guarding or muscle spasm of the back that results in abnormal gait or abnormal spinal contour.  

In terms of the Veteran's flare-ups the VA examiner noted that pain, weakness, fatigability, or incoordination significantly limit functional ability during flare-ups. 

In terms of radiculopathy, the VA examiner noted that the Veteran has radiculopathy of the bilateral lower extremities.  Specifically, constant pain (severe) in the right and left lower extremities; paresthesias (moderate) in the right lower extremity and (severe) in the left lower extremity; numbness (severe) in the right and left lower extremities.  

In terms of the specific nerve roots involved, the VA examiner noted that the Veteran's right lower extremity radiculopathy involved L2/L3/L4 nerve roots (femoral nerve) and L4/L5/S1/S2/S3 nerve roots (sciatic nerve). 

Overall, the VA examiner noted that the severity of the radiculopathy in the right side is moderate and in the left side is severe.  

There was no noted ankylosis of the spine or other neurologic abnormalities (such as a bowel or bladder problems). 

In terms of IVDS, the VA examiner noted that the Veteran has not had any episodes of acute signs and symptoms that require prescribed bed rest by a physician and treatment by a physician in the past 12 months. 

Here, the VA examiner associated the Veteran's arthritis with his service-connected back condition.  The VA examiner noted that since arthritis is usually not detectable in the early stages, and progresses with time, it would be a 50 percent or more probability that the Veteran's spine issues started as a result of his in-service accident.  The first symptom of arthritis in the spine is low back strain with myofascial pain.   The VA examiner further noted that although the Veteran was an electrician, his arthritis and subsequent lumbar degenerative disc disease were not necessarily caused by his electrician job.  It would be merely speculation to say that the severity of his current condition is not related to his original service-connected condition.  Additionally, the VA examiner noted that to say that the Veteran did not have a back problem because he did not seek treatment for periods of time, as stated by the October 2016 VA examiner, is also not significant since that is common.  


II.  Increased Rating

A. Legal Principles and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Code (DC) predicated on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

Disability of the spine may be evaluated under either the General Rating Formula or under the formula for rating IVDS based on incapacitating episodes (DC 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id.

The Veteran contends that his service-connected low back strain with myofascial pain is more severe than what is contemplated by his current ratings.  From July 28, 2017, the Veteran's service-connected low back strain with myofascial pain is currently rated as 40 percent under DC 5237, based on limitation of motion as applied under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71(a).  For the period prior to July 28, 2017, the Veteran's low back strain with myofascial pain is rated as 20 percent under DC 5237, based on limitation of motion. 

Under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40-percent rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50-percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100-percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71 (a).

Note (1) of the General Rating Formula provides that VA should evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  Id.  

Under DC 5243, a 10-percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20-percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40-percent rating is provided for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60-percent rating is provided for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id. at DC 5243.

B.  Analysis

Applying the criteria set forth to the above facts in this case, and resolving doubt in favor of the Veteran, the Board finds that pursuant to DC 5237, prior to October 31, 2016, the Board finds the Veteran's back disability is manifested by impairment warranting the currently assigned 20-percent rating.
From October 31, 2016, the Board finds there is a factually ascertainable increase in the severity of the Veteran's back disability, a 40-percent rating, and no higher, is warranted for the manifestations associated with the Veteran's back disability.  


Prior to October 31, 2016

Here, the Veteran is currently evaluated under DC 5237 at 20 percent.  The Board notes that the evidence of record prior to October 31, 2016 more closely approximates a rating of 20 percent.  Specifically, the May 2011 VA examination report reveals that the Veteran's range of motion results show forward flexion was to 60 degrees.  This is consistent with a 20 percent rating as under DC 5237 forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees warrants a 20 percent rating.  Additionally, the VA examiner noted that except as stated in the examination, there was no change in active or passive range of motion during repeat motion testing and no additional loss of range of motion or loss of function of the involved joints or spine, due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  Furthermore, the VA examiner opined that the Veteran's current pain is more likely than not reflected by the results of his range of motion examination.  Thus, when considering the severity of the Veteran's back disability, the Veteran's current pain, weakened movement, excess fatigability, or incoordination level is already contemplated by his decreased range of motion results.  DeLuca, 8 Vet. App. at 204-207.

Additionally, the Board notes that in an April 25, 2016 treatment note, on physical examination, the neurosurgeon noted that the Veteran was able to stand, but remained in a fairly flexed position of roughly 45 degrees.  Thus, this finding more closely approximates an extension of 45 degrees, which again would be consistent with a 20 percent disability rating. 

For the next higher rating of 40 percent, the evidence must show that forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50-percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100-percent rating is warranted for unfavorable ankylosis of the entire spine.

In short, a review of all the medical records prior to October 31, 2016 do not reveal the Veteran had forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, even considering the types of functional impairment noted in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  

The Board also finds that an increased rating is not warranted on the basis of incapacitating episodes of IVDS, under DC 5243, as the evidence does not reveal the Veteran has IVDS prior to October 31, 2016.  

From October 31, 2016

Currently, the Veteran is assigned a 40-percent rating, from July 28, 2017.  However, the Board finds that based on the review of all the evidence, a rating of 40 percent, but no higher, is warranted, effective October 31, 2016.

The Board notes that a 40-percent rating is warranted based on the October 31, 2016 VA examination report, as this report contains evidence that supports a finding of a factually ascertainable increase in the severity of the Veteran's back disability.  

Although the Board finds that the probative value of the October 2016 VA examiner's ultimate opinion that the Veteran's current back disability is a new and distinct disability unrelated to his service-connected back disability, is substantially outweighed by the July 2017 VA examiner's opinion that relates the Veteran's current disability to his service-connected disability, the Board may still rely on the objective evidence and lay evidence of the October 2016 examination.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.  If the opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains).

Thus, in terms of the Veteran's range of motion, notably, the Veteran was unable to conduct the range of motion testing due to the constant pain in his low back.  The Veteran reported that even minimal movement made his back pain worse.  The VA examiner noted that pain on the examination caused functional loss.  Additionally, although flare-ups were noted, the VA examiner stated that this examination was not being conducted during a flare-up.  Also it was noted that the Veteran uses wheelchair as an assistive device.  Although the VA examiner noted that the Veteran could stand. 

Thus, the Board finds that when considering that the Veteran was not able to conduct the range of motion testing due to the constant pain in his low back, in conjunction with the Veteran's flare-ups, resolving doubt in the Veteran's favor, the Board finds that the criteria for a 40-percent rating, but no higher, have been met based upon limitation of motion and under Deluca.  See 38 C.F.R. § 4.71 (a).  Here, when assessing the severity of the Veteran's back disability on the basis of limitation of motion, when considering the evidence of constant pain on use, the level of associated functional loss is increased.

In order for the next higher rating of a 50-percent evaluation under DC 5237, the medical evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  For a 100-percent evaluation, the medical evidence must show unfavorable ankylosis of the entire spine.  That is simply not the evidence in this case.  Specifically, the Veteran's October 2016 and July 2017 examination reports reflect a clear finding of no ankylosis of the thoracolumbar spine.

Additionally, an evaluation that an increased rating is not warranted on the basis of incapacitating episodes of IVDS, under DC 5243.  Under DC 5243, in order to establish a rating of 50 percent, the evidence must reflect there are incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months.  Although the July 2017 VA examiner noted IVDS, the VA examiner noted no incapacitating episodes within the past 12 months.  Furthermore, the medical evidence does not support IVDS, as for purposes of rating under DC 5243, Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71 (a), DC 5243.  In this case, even accepting that the Veteran had an IVDS diagnosis in July 2017, there is no indication in the record of physician-prescribed bedrest specifically on account of IVDS least 6 weeks during the past 12 months, as is required for a rating in excess of 40 percent.  See Id.

The Board has carefully reviewed and considered the Veteran's numerous statements and buddy statements regarding the severity of his back disability.  To that end, the Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  The Board is likewise aware of the Veteran's contentions that his back disability impacts his employability and daily activities.  Moreover, the Board notes that the Veteran is competent to report observable symptoms such as pain and limitation of motion.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, however, the competent medical evidence offering detailed, specific, and specialized determinations pertinent to the rating criteria, namely, determinations as to range of motion of the thoracolumbar spine, functional impairment, and incapacitating episodes are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The medical evidence also largely contemplates the Veteran's descriptions of his symptoms, including his reports of impairment with respect to sitting, standing, walking, running, bending, and lifting, as well as his reports of constant back pain.  In fact, the Board has taken the Veteran's contentions into consideration when assigning the current 40-percent rating from October 31, 2016.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In sum, the evidence deemed most probative by the Board establishes that the Veteran's low back strain with myofascial pain more nearly approximates the criteria for a 20 percent rating for the period prior to October 31, 2016, and 40 percent thereafter.  

Separate Ratings - Radiculopathy

In terms of separate ratings for other neurologic abnormalities, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a , General Formula, Note 1.  The evidence appears to indicate that the Veteran suffered from some neurological symptoms, specifically radiculopathy with radiating pain, during the period on appeal.  As previously discussed above, the Veteran's claim for radiculopathy of the left lower extremity, which is currently waiting a hearing, will not be discussed in this decision.  However, the Board notes the findings contained in the October 2016 and July 2017 examination reports reveal the Veteran is entitled to a separate rating for radiculopathy of the right lower extremity as discussed in Note 1 of DC 5237. 

The October 2016 VA examination report notes that the Veteran's pain involves his sciatic nerve.  In terms of the Veteran's right lower extremity the severity of the radiculopathy of the side affected is mild.  

The July 2017 VA examination report notes that the Veteran's pain involves his femoral and sciatic nerves.  Specifically, L2/L3/L4 nerve roots (femoral nerve) and L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  Notably, although the VA examiner noted two different nerve distributions, both the femoral nerve and sciatic nerve involve impairment to the L4 nerve root, constituting impairment to the same nerve root part of the same sciatic branch.  Therefore, the functions associated with these nerves overlap; and thus are not separate and distinct.  In this case, the Veteran is therefore not entitled to a separate rating for his femoral and sciatic nerve, as separate ratings for the same manifestations would constitute pyramiding.  See  38 C.F.R. § 4.14;  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (pyramiding is rating the same physical manifestations of a disability under two separate DCs).  

In term of the Veteran's right lower extremity the overall severity of the radiculopathy of right side affected is moderate.  Thus, 38 C.F.R. § 4.124a, DC 8520 presents the appropriate rating criteria for this issue, and provides the highest possible rating for the Veteran under the circumstances.  The preponderance of the evidence indicates that the Veteran suffered no more than mild radiculopathy from October 31, 2016 to July 27, 2017, and is entitled to a rating of 10 percent for this time period.  From July 28, 2017, the preponderance of the evidence indicates that the Veteran suffered no more than moderate radiculopathy, and is entitled to a rating of 20 percent under DC 8520.

Other than the Veteran's right lower extremity, the evidence of record does not reflect any other neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  

Lastly, neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet.App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


III.  Earlier Effective Date for an Increased Disability Rating

Here, VA received the Veteran's claim for an increased evaluation, dated March 3, 2011, for service-connected low back strain with myofascial pain on March 8, 2011.

In a June 2011 rating decision, the RO increased the Veteran's disability rating for service-connected low back strain with myofascial pain from 10 percent to 20 percent, effective March 8, 2011.  However, the Veteran contends that an earlier effective date than March 8, 2011, is warranted for the increased evaluation to 20 percent for his service-connected low back strain with myofascial pain.  Specifically, the Veteran contends that his back condition has been "bad" for 42 years, since his in-service injury.  See July 2011 Letter of Notice of Disagreement by the Veteran.

Under VA regulations, the effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Turning to the effective date issue, since the Veteran's service-connected low back strain with myofascial pain was increased effective the date of his claim on March 8, 2011, the earliest effective date the Veteran would be entitled to is within one year of date of his claim, if there is a factually ascertainable increase in the disability during that time.  Thus, the issue is whether there is an ascertainable increase in the severity of the Veteran's disability to warrant a 20-percent evaluation within one year from March 8, 2011.  

In this regard, as previously discussed above The General Rating Formula for evaluating the spine provides for a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  And a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

In terms of whether the Veteran is entitled to a 20 percent rating prior to March 8, 2011, the Board notes, as previously discussed above, a March 12, 2010 Primary Care Physician E &M Note, the Veteran's lumbago was reported to be stable.  See March 12, 2010 Salt Lake City VA VAMC treatment notes. 

Although a review of the Veteran's treatment records reveals that no specific range of motion testing was conducted within one year prior to March 8, 2011.  As mentioned above an October 7, 2010 x-ray report of the lumbar spine reveals moderate to severe multilevel degenerative disc disease through the lumbar spine, in which range of motion was noted as diminished.  

Also in terms of other evidence of the Veteran's range of motion, as previously noted in a November 19, 2010 Orthopedic Surgery Consult, the examiner noted that the Veteran ambulates with a steady gait and is somewhat slow to rise from the seated position. 

In addition to the medical evidence, the Veteran's lay statements and buddy statements have been considered.  In the February 2011 and March 2011 buddy statements, the Veteran's wife, son, and co-workers all stated that the Veteran's back condition has gotten worse over the past several years.  Specifically, the Veteran's son stated that he came back in 1999 to help his father due to his back condition.  The Veteran's son stated that he handles 90 percent of the lifting.  

Based on the forgoing, the Board notes that the evidence of record within one year prior to March 8, 2011 reveals a factually ascertainable increase in the severity to the Veteran's disability, compared to the disability rated at 10 percent disabling.  Specifically, the Board points to the October 7, 2010 x-ray report which noted that the Veteran's range of motion was diminished.  Although no specific numeric results were provided, this x-ray report, in conjunction with the medical treatment records, and the Veteran's lay and buddy statements, all support a finding of a diminished range of motion.  

Given such, when considering all the evidence of record, some of it is favorable and some of it is unfavorable and thus in equipoise as to whether the Veteran's back disability warranted a 20 percent rating prior to March 8, 2011.  A claim will be denied only if the preponderance of the evidence is against the claim.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C. § 5107 (West 2012).  

Resolving reasonable doubt in the Veteran's favor, entitlement to an award of a 20-percent rating for his service-connected back disability is warranted effective the date of the x-ray report, October 7, 2010, as under VA regulations, since it is a factually ascertainable date of increase that occurred within one year prior to the date the Veteran's claim was received.  See 38 U.S.C. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(1), (2).


ORDER

Entitlement to a rating in excess of 20 percent for service connected low back strain with myofascial pain prior to October 31, 2016, is denied.

Entitlement to a rating of 40 percent, but no higher, for service connected low back strain with myofascial pain from October 31, 2016, is granted. 

Entitlement to a 10-percent disability rating for right lower extremity radiculopathy, from October 31, 2016 to July 27, 2017; and a 20-percent disability rating from July 28, 2017 as secondary to low back strain with myofascial pain, is granted.

Entitlement to an earlier effective date of October 7, 2010, for the service-connected low back strain with myofascial pain, is granted.  








______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


